DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant arguments, filed on 7/7/2021, with respect to 35 U.S.C. 101 listed below, have been fully considered but they are not persuasive.
Applicant Argues: “Thus, the translation of a document is automatically performed when the document is received, but the processing is only performed in response to a query. This split of the operations enables quick response to the user-queries with near real-time insights (i.e., users get supply-chain insights based on the latest data with a minimal lag). (See e.g., Specification, 1 61.) Thus, the present claims provide a practical application that improves the operation of conventional blockchain for use in generating a complete supply chain record by inferring and chronologically ordering data.
Examiner Response:  The examiner respectfully disagrees.  The examiner notes that the aforementioned features fall under the abstract idea of i.e., generate a complete supply chain including the at least one of the inferred data and the chronologically ordered data.  The specific limitations as noted above other than reciting a processor and/or memory and/or blockchain network/smart contract stored in a blockchain of the blockchain network nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user initially translating the document after receipt, thus encompassing the breadth of automatically inasmuch such steps are performed by the mind or by 

Applicant arguments, filed on 7/7/2021, with respect to 35 U.S.C. 103 listed below, have been fully considered but they moot and/or are not persuasive.
Applicant Argues: The Examiner relies on 1 17 of AMYS for allegedly disclosing, "translate the document into entry and exit events". (Office Action, p. 10.) Even if this allegation is correct - a point Applicants do not concede - AMYS does not disclose or suggest the above- identified feature of amended claim 1.  While AMYS may discloses using a translator "to index, correlate, and archive electronic documents based on their relationship in a business or other form of electronic transaction", AMYS does not disclose or suggest that the translation is automatically of performed upon receipt of the document", as recited by amended claim 1. In fact, the only mention of translation is in the Examiner cited 1 17 of AMYS.
Examiner Response:  The examiner respectfully disagrees.  Amys discloses in [0017] -  According to this example embodiment of the system and method of the invention illustrated in FIG. 1, the system 10 requests a "carbon copy" of all electronic documents passing through a company's various e-commerce systems such as an ERP system or EDI software 12, supply chain management software 14, customer relationship management software 16, or other systems processing or producing electronic documents in electronic transactions. As described further below, the system 10 uses a translator and a standards database to index, correlate, and archive electronic documents based on their relationship in a business or other form of electronic transaction. The purpose of this process is to allow the complete visibility of a business transaction from initiation to conclusion to be accessible via a single request and further in [0029] - When an electronic transaction is received as transaction data 36, the transaction processor 35 uses the specification stored in the transaction specification database 32 to parse and retrieve the key values of the transaction... These life cycle IDs are then used to archive and log the current transaction. Thus as reasonably constructed as documents are passed through a company the system requests such documents and translates them by parsing and retrieve key values of the transaction for archiving and logging the current transaction. The examiner notes under a reasonable construction this would read on applicant’s limitation of ... the translation is automatically of performed upon receipt of the document.  Therefore the examiner finds this argument not persuasive.  
Applicant Argues: The Examiner concedes that AMYS does not disclose, "identify at least one of: data, associated with the asset, that is missing from the supply chain based on the entry and the exit events, and data, associated with the asset, that is located in the supply chain in a non-chronological order based on the entry and the exit events" and relies on 1M 26, 28, and 191-194 of BOLENE for allegedly disclosing these features. (Office Action, pp. 14.) Even if this allegation is correct - a point Applicants do not concede - BOLENE does not disclose or suggest the above-identified feature of amended claim 1.  Nothing in BOLENE discloses or suggests that the operations described in 26, 28, and 191-194 of BOLENE are performed only in upon receipt of a request.
Examiner Response:  The examiner respectfully disagrees.   The examiner notes that it is the combination of Amys in view of Achkir and Bolene and Tribe that disclose the aforementioned feature.   The examiner notes that the Amys discloses f concepts of only upon receipted of a request associated with the document [provide data] ([0049] – Later Retrieval and [0051]).  The examiner notes these Bolene teaches features of identify at least one of: data, associated with the asset, that is missing from the supply chain based on the plurality of entry and the exit events (Bolene, [0026] and [0191]-[0194] and [0028] -  In various embodiments, sets of events for one or more EPCs may be time-ordered in a sequence, also referred to herein as an "event sequence." and [0060] - parent/child containment hierarchy [0092] and [0102] and [0202] – Undelivered Shipment) and data, associated with the asset, that is located in the supply chain in a non-chronological order based on the plurality of the entry and the exit events (Bolene, [0026] and [0028] -  In various embodiments, sets of events for one or more EPCs may be time-ordered in a sequence, also referred to herein as an "event sequence." and [0060] - parent/child containment hierarchy [0092] and [0102] and [0200] - Broken Chain of Custody--Data is missing from one or more previous touch points. For example, where a Manufacturer ships to a Wholesaler, and a Wholesaler ships to a Retailer, the Retailer reviews documentation and data doesn't include the information from the original shipment from Manufacturer to Wholesaler. In another example, one of the parties of the supply chain does not publish events to the repository).  identification (see Bolene) is performed only in upon receipt of a request [for data] (see Amys).  Therefore the examiner finds this argument not persuasive.  
Applicant Argues: The Examiner concedes that AMYS does not disclose at least one of: dynamically infer the data that is missing, and dynamically order the non-chronologically ordered data" and relies on a combination of BOLENE and TRIBE for allegedly disclosing these features. (Office Action, pp. 14, 16, and 17.) Even if this allegation is correct - a point Applicants do not concede - BOLENE and TRIBE does not disclose or suggest the above-identified feature of amended claim 1.  Neither BOLENE nor TRIBE disclose or suggest that the operations described in BOLENE or TRIBE are performed only in upon receipt of a request.
Examiner Response:  The examiner respectfully disagrees.   The examiner notes that it is the combination of Amys in view of Achkir and Bolene and Tribe that disclose the aforementioned feature.   The examiner notes that the Amys discloses f concepts of only upon receipted of a request associated with the document [provide data] ([0049] – Later Retrieval and [0051]).  Bolene teaches features of at least one of:  dynamically [determine] the data that is missing (Bolene, [0209] -  In various embodiments, a rules engine may be used to match immediate upstream with immediate downstream events into contiguous chains of events so that the position-dependent visibility constraints for each trading partner in a supply chain may be applied. For example, various embodiments may be configured such that events may be received and tracked in any order, but events received out of order (such as a shipping event before a commissioning event) may trigger an alert and [0211] -  Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events publish... event history...), dynamically order the non-chronologically ordered data (Bolene, [0026] and [0028] -  In various embodiments, sets of events for one or more EPCs may be time-ordered in a sequence, also referred to herein as an "event sequence." and [0060] - parent/child containment hierarchy [0092] and [0102] and [0210]-[0211] - In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events... publish... event history... ); and generate a compete supply chain including the at least one of the [determined] data and the chronologically ordered data (Bolene, [0026] and [0028] -  In various embodiments, sets of events for one or more EPCs may be time-ordered in a sequence, also referred to herein as an "event sequence." and [0060] - parent/child containment hierarchy [0092] and [0102] and [0180] and [0209] and [0210]-[0211] -  In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events... publish... event history...). The examiner notes that a person of ordinary skill in would realize from such teachings that the features of Bolene can be combined to the teachings of Amys’s request thus providing a combination that would read on where such data/generation (see Bolene) is performed only in upon receipt of the request [for data] (see Amys).  Therefore the examiner finds this argument not persuasive.  
	The examiner notes similar rationale applies to Claims 8 and 15. 
The examiner further notes similar rationale applies to dependent Claims 2-4, 7, 9-11, 16-8, and 20 which depend from Independent Claims 1, 8, and 15 respectfully.  Also similar rationale applies to dependent Claims 5, 6, 12, 13, and 19 which depend from Independent Claims 1, 8, and 15 respectfully.
Therefore the examiner finds these argument not persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e., generate a complete supply chain including the at least one of the inferred data and the chronologically ordered data) without significantly more. 
The claim(s) recite(s):
Claims 1 and similarly Claim 8 and 15;


, to:
receive, 
upon receipt of the document, automatically translate the document into entry and exit events of the supply chain, 
only upon receipt of a request associated with the document, identify at least one of: 
data, associated with the asset, that is missing from the supply chain based on the entry and the exit events, and 
data, associated with the asset, that is located in the supply chain in a non-chronological order based on the entry and the exit events,
only upon receipt of a request associated with the document, at least one of: 
dynamically infer the data that is missing, and 
dynamically order the non-chronologically ordered data, 
generate a complete supply chain including the at least one of the inferred data and the chronologically ordered data 

The claims can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The claims can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor and/or memory and/or blockchain network/smart contract stored in a blockchain of the blockchain network nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – involving use of a processor and/or memory and/or blockchain network/smart contract stored in a blockchain of the blockchain network.   These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a processor and/or memory and/or blockchain network/smart contract stored in a blockchain of the blockchain network to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   
Further blockchain implementations for supply chain purposes have been proposed as noted by Achkir (US 2019/0362287 A1) thus providing support as such features being well-understood, routing, and conventional activity.  
The claim is not patent eligible.
Further dependent Claim(s) 2-7, 9-14, and 16-20 further define the same abstract idea noted in Claim 1, and similarly Claim 8 and 15.  Therefore, they are considered patent ineligible for the reasons given above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 7-11, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Achkir (US 2019/0362287 A1) in view of Bolene et al. (US 2014/0136218 A1) and Tribe (US 2009/0307032 A1).

Regarding Claim 1;
Amys discloses [a system] (FIG. 3)], comprising: 
a memory sorting one or more instructions (FIG. 3 and [0029]); and
a processor that when executing the one or more instructions is configured (FIG. 3 and [0029]), to:
upon receipt of the document, automatically translate [a] documents into entry and exit events of the supply-chain asset, ... where the entry and exit events identifying an input and output of the asset into the supply chain ([0017] - According to this example embodiment of the system and method of the invention illustrated in FIG. 1, the system 10 requests a "carbon copy" of all electronic documents passing through a company's various e-commerce systems such as an ERP system or EDI software 12, supply chain management software 14, customer relationship management software 16, or other systems processing or producing electronic documents in electronic transactions. As described further below, the system 10 uses a translator and a standards database to index, correlate, and archive electronic documents based on their relationship in a business or other form of electronic transaction. The purpose of this process is to allow the complete visibility of a business transaction from initiation to conclusion to be accessible via a single request and [0023] – Life cycle database and [0027] - A log detail database 34 that provides chronological order to transactions by logging and time stamping each transaction parsed. The name of the sender, receiver, time stamp, date stamp, transaction type, life cycle ID, and archive index are maintained and [0029] - When an electronic transaction is received as transaction data 36, the transaction processor 35 uses the specification stored in the transaction specification database 32 to parse and retrieve the key values of the transaction. These key values are then used to search the life cycle index table 31 to see whether or not any of these values have already been indexed. If one or more matches are found, the assigned life cycle IDs for the matched rows in the table are retrieved and used to archive and log the current transaction. If no match is found, the system 35 assigns a unique life cycle ID for each of the key values and adds these keys into the Index table 31. These life cycle IDs are then used to archive and log the current transaction and [0030] and [0033] - Table 2 (i.e., as reasonably constructed entry and exit events)); 
concepts of only upon receipted of a/the request associated with the document [provide data] ([0049] – Later Retrieval and [0051])
generate a complete supply chain including... the chronological ordered data [0017] - As described further below, the system 10 uses a translator and a standards database to index, correlate, and archive electronic documents based on their relationship in a business or other form of electronic transaction. The purpose of this process is to allow the complete visibility of a business transaction from initiation to conclusion to be accessible via a single request and [0023] – Life cycle database and [0027] - A log detail database 34 that provides chronological order to transactions by logging and time stamping each transaction parsed. The name of the sender, receiver, time stamp, date stamp, transaction type, life cycle ID, and archive index are maintained and [0030] and [0033] - Table 2 (i.e., as reasonably constructed entry and exit events) and [0051]-[0052]).
	Amys fails to explicit disclose:
A processing node in a blockchain network the processing node comprising:
		receive, from a supply chain node in the blockchain network, a document identifying an action performed on an asset in the supply chain at a location of the supply chain node;
		translate the document ... using a smart contract stored in a blockchain of the blockchain network;
					...identify at least one of:
				data, associated with the asset, that is missing from the supply chain based on the entry and the exit events;
				data, associated with the asset, that is located in the supply chain in a non-chronological order based on the entry and the exit events;
			...at least one of:
				dynamically infer the data that is missing, and
				dynamically order the non-chronologically ordered data,
		generate a compete supply chain including the at least one of the inferred data and the chronologically ordered data. 
However, in an analogous art, Achkir teaches concepts of:
([0019] and [0018]) comprising:
		receive, from a supply chain node in the blockchain network, a document identifying an action performed on an asset in the supply chain at a location of the supply chain node ([0018] -  A request is received from a user to view decentralized status information for a product, where the decentralized status information can include real time updates for building the product, assembling the product, shipping the product, and/or exchanging payments between suppliers, partners, or both. This decentralized status information for the product is received from one or more nodes on a distributed network, with the nodes being suppliers and/or partners in the supply distribution chain of the product. The user is granted at least read access to the decentralized status information of the product, as well as a prediction of product build completion based on node supply chain relationships specified within a smart contract and [0048] - Since each node is equipped with a form of intelligence, that allows it to not only execute different tasks, but also have the awareness of other sites' intelligence to compute many tasks that usually are done in a traditional architecture (by huge amounts of resources, tools, and the exchange of many types of information). For example, when customer interface 724 accesses an ordering tool on their client device, customer interface 724 can get, through the distributed analytics and data visualization 730 on each node, a quick view of, for example, how long it will take to build a product and be provided the delivery date with a high confidence level. Also, this translates the order into a bill of material and which site/node does what, and then pushes them to system 710 that advertise through the rules and policies of the smart contract what each node can see and execute);
([0048] - Since each node is equipped with a form of intelligence, that allows it to not only execute different tasks, but also have the awareness of other sites' intelligence to compute many tasks that usually are done in a traditional architecture (by huge amounts of resources, tools, and the exchange of many types of information). For example, when customer interface 724 accesses an ordering tool on their client device, customer interface 724 can get, through the distributed analytics and data visualization 730 on each node, a quick view of, for example, how long it will take to build a product and be provided the delivery date with a high confidence level. Also, this translates the order into a bill of material and which site/node does what, and then pushes them to system 710 that advertise through the rules and policies of the smart contract what each node can see and execute);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Achkir to the [system] Amys to include A processing node in a blockchain network the processing node comprising: receive, from a supply chain node in the blockchain network, a document identifying an action performed on an asset in the supply chain at a location of the supply chain node; translate the document ... using a smart contract stored in a blockchain of the blockchain network to thereby implement such functionality within a blockchain network.  One would have been motivated to combine the teachings of Achkir to Amys to provide users with a means for providing updates within a supply chain (Achkir, [0001]).
	Further, in an analogous art, Bolene teaches concepts of:
[translate ...into a plurality of entry and exit events of the supply-chain asset, the plurality of entry and exit events identifying inputs and outputs of the asset into the supply chain] (Bolene, [0026] and [0028] -  In various embodiments, sets of events for one or more EPCs may be time-ordered in a sequence, also referred to herein as an "event sequence." and [0060] - parent/child containment hierarchy [0092] and [0102] and [0209]);
		identify at least one of:
				data, associated with the asset, that is missing from the supply chain based on the plurality of entry and the exit events (Bolene, [0026] and [0191]-[0194] and [0028] -  In various embodiments, sets of events for one or more EPCs may be time-ordered in a sequence, also referred to herein as an "event sequence." and [0060] - parent/child containment hierarchy [0092] and [0102] and [0202] – Undelivered Shipment);
				data, associated with the asset, that is located in the supply chain in a non-chronological order based on the plurality of the entry and the exit events (Bolene, [0026] and [0028] -  In various embodiments, sets of events for one or more EPCs may be time-ordered in a sequence, also referred to herein as an "event sequence." and [0060] - parent/child containment hierarchy [0092] and [0102] and [0200] - Broken Chain of Custody--Data is missing from one or more previous touch points. For example, where a Manufacturer ships to a Wholesaler, and a Wholesaler ships to a Retailer, the Retailer reviews documentation and data doesn't include the information from the original shipment from Manufacturer to Wholesaler. In another example, one of the parties of the supply chain does not publish events to the repository);
			at least one of:
				dynamically [determine] the data that is missing (Bolene, [0209] -  In various embodiments, a rules engine may be used to match immediate upstream with immediate downstream events into contiguous chains of events so that the position-dependent visibility constraints for each trading partner in a supply chain may be applied. For example, various embodiments may be configured such that events may be received and tracked in any order, but events received out of order (such as a shipping event before a commissioning event) may trigger an alert and [0211] -  Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events publish... event history...), and
				dynamically order the non-chronologically ordered data (Bolene, [0026] and [0028] -  In various embodiments, sets of events for one or more EPCs may be time-ordered in a sequence, also referred to herein as an "event sequence." and [0060] - parent/child containment hierarchy [0092] and [0102] and [0210]-[0211] - In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events... publish... event history... );
		generate a compete supply chain including the at least one of the [determined] data and the chronologically ordered data (Bolene, [0026] and [0028] -  In various embodiments, sets of events for one or more EPCs may be time-ordered in a sequence, also referred to herein as an "event sequence." and [0060] - parent/child containment hierarchy [0092] and [0102] and [0180] and [0209] and [0210]-[0211] -  In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events... publish... event history...).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolene to the storing and retrieve of electronic transactions in a blockchain network of Amys in view of Achkir to include identify at least one of: data, associated with the asset, that is missing from the supply chain based on the plurality of entry and the exit events;	data, associated with the asset, that is located in the supply chain in a non-chronological order based on the plurality of the entry and the exit events;  at least one of: dynamically [determine] the data that is missing, and dynamically order the non-chronologically ordered data, generate a compete supply chain including the at least one of the inferred data and the chronologically ordered data.  One would have been motivated to combine the teachings of Bolene to Amys in view Achkir to provide users with a means for tracking, tracing, authenticating, and reporting supply chain events for ... product (Bolene, [0002]).
Further, in an analogous art, Tribe teaches dynamically infer the data... (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies) and  (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies). As reasonably constructed by capturing data over time complex inferenced can be obtained  is a form of dynamically inferring form data.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tribe to the analyzing and storing of supply chain events of the combination Amys in view Achkir and Bolene to include wherein dynamically infer the data... and generate... the inferred data.  One would have been motivated to combine the teachings of Tribe to Amys in view Achkir and Bolene to provide users with a means for detection of anomalies (Tribe, [0005]).

Regarding Claim 2;
Amys and Achkir and Bolene and Tribe disclose the system to Claim 1.
Bolene further teaches wherein the instructions further cause the processor to define a containment relation of the asset to another asset in the supply chain asset (Bolene, [0029] - An EPC may be assigned to one or more products at the "unit of sale" level, also known as a "sellable unit" or the "lowest unit of sale," As used herein, the "unit of sale" level is the smallest individual unit of product that can be offered for sale to a pharmacy, such as a bottle of pills, or a package containing multiple vials. Various embodiments can track products at any level of aggregation (including products packaged inside multiple levels of nested containers) such as: bundles, trays, cases, totes, pallets, inner packs, wallets, and overpack boxes. The relationship between sellable units and their various aggregations can be stored in the external data repository. Storage of events may also be persistent such that the chain of custody of an item or package can be traced even after an aggregated container is decommissioned).
Similar rationale and motivation is noted for combining Bolene to the combination of Amys and Achkir and Bolene and Tribe as per Claim 1, above.

Regarding Claim 3;
Amys and Achkir and Bolene and Tribe disclose the system to Claim 2.
	Bolene further teaches include the [determined] data... when calculating metrics for the supply chian (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events and [0250] - Various embodiments may receive, gather, and analyze metrics regarding events in a supply chain, and may provide such metrics and other information to users via various reports. Such reports may include information about products and their availability in the supply chain as well as custody chains for individual items or groups of items or containers. Reports can be provided in any suitable manner, such as via a web user interface or via an electronic communication).


Tribe further teaches inferred data (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies).
Similar rationale and motivation is noted for combining Tribe to the combination of Amys and Achkir and Bolene and Tribe as per Claim 2, above.

Regarding Claim 4;
Amys and Achkir and Bolene and Tribe disclose the system to Claim 1.
Both, Amys and Bolene disclose and/or teach record a transformation of the asset, wherein the transformation is an entry of output and exit if input of the supply chain assets (Amys, ([0033] - Table 2 and/or Bolene, [0060] - parent/child containment hierarchy [0092] – shipping and [0102] – receiving).

Regarding Claim 7;
Amys and Achkir and Bolene and Tribe disclose the system to Claim 1.
	Boelene further teaches wherein, when the processor is to identify the at least one of the data that is missing and the data that is a non-chronological (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events), the instructions cause the process to:
	[determine] at (sic) one of the data that is missing and the data that is non-chronological order based on observed events (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events).
Similar rationale and motivation is noted for combining Bolene to the combination of Amys and Achkir and Bolene and Tribe as per Claim 1, above.
Further, in an analogous art, Tribe teaches infer ... based on observed events.  (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies) and  (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies).
Similar rationale and motivation is noted for combining Tribe to the combination of Amys and Achkir and Bolene and Tribe as per Claim 1, above.

Regarding Claim(s) 8-11 and 14; claim(s) 8-11 and 14 is/are directed to a/an method associated with the system claimed in claim(s) 1-4 and 7.  Claim(s) 8-11 and 14 is/are similar in scope to claim(s) 1-4 and 7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 15-18, and 20; claim(s) 15-18 and 20 is/are directed to a/an medium associated with the system claimed in claim(s) 1-4 and 7.  Claim(s) 15-18 and 20 is/are similar in scope to claim(s) 1-4 and 7, and is/are therefore rejected under similar rationale.

Claims 5, 6, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Achkir (US 2019/0362287 A1) in view of Bolene et al. (US 2014/0136218 A1) and Tribe (US 2009/0307032 A1)further in view of Easlea et al. (US 2016/0328411 A1).

Regarding Claim 5;
Amys and Achkir and Bolene and Tribe disclose the method to Claim 4.
(Amys, ([0033] - Table 2 and/or Bolene, [0060] - parent/child containment hierarchy [0092] – shipping  and [0102] – receiving).
Amys and Achkir and Bolene and Tribe and fail to explicitly disclose generate an entry-exit form based on the transformation.
However, in an analogous art, Easlea teaches generate an entry-exit form based on the transformation (Easlea [0004] –The method can also include creating, by the server, based on the template, a uniform record (i.e., form) containing a combination of the first information and the second information associated with the asset, and storing the created uniform record.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Easlea to the supply chain management combination of Amys in view of Achkir and Bolene and Tribe and to include generate an entry-exit form based on the transformation. One would have been motivated to combine the teachings of Easlea to Amys and Achkir and Bolene and to provide users with a means for creating and maintaining an asset intelligence network that can include standardized information (Easlea, [0001]).

Regarding Claim 6;
Amys and Achkir and Bolene and Tribe and Easlea disclose the method to Claim 5.
	Boelene further teaches wherein, when the processor is to identify the at least one of the data that is missing and the data that is a non-chronological (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events), the instructions cause the process to:
	identity the at least one of the data that is missing and the data that is non-chronological order based on [observed events]] (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events).
Similar rationale and motivation is noted for combining Bolene to the combination of Amys and Achkir and Bolene and Tribe as per Claim 1, above.
Easlea further teaches an entry-exit form (Easlea [0004] –The method can also include creating, by the server, based on the template, a uniform record (i.e., form) containing a combination of the first information and the second information associated with the asset, and storing the created uniform record.).
(Easlea, [0001]).

Regarding Claim(s) 12 and 13; claim(s) 12 and 13 is/are directed to a/an method associated with the system claimed in claim(s) 5 and 6.  Claim(s) 12 and 13 is/are similar in scope to claim(s) 5 and 6, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 19; claim(s) 19 /are directed to a/an medium associated with the system claimed in claim(s) 5.  Claim(s) 12 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627